DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim included in the prosecution 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lagace (US 2001/0006660).
	Lagace teaches liposomal formulations containing an aminoglycoside and phospholipids and a method of treatment of pulmonary bacterial infections even in cystic fibrosis patients. The ratio of the lipid to aminoglycoside taught is 1:1 (Abstract, 0017, 0045, 0065, 0086-0091, Examples and Example 3 in particular).
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a 

3.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lagace (US 2001/0006660) or Coe (5,540,936).
Lagace as discussed above,  teaches liposomal formulations containing an aminoglycoside and phospholipids and a method of treatment of pulmonary bacterial infections even in cystic fibrosis patients. The ratio of the lipid to aminoglycoside taught is 1:1. The phospholipid used is DPPC and the aminoglycosides are tobramycin and gentamycin. 
Coe teaches liposomes containing phosphatidylcholine and cholesterol and aminoglycosides. The aminoglycosides taught are amikacin, gentamycin and tobramycin. One of the phospholipids taught by Coe is DPPC (col. 4, line 13 through col. 7, line 51; . Coe in example 1 teaches the use of cholesterol in liposomal composition and in example 17 uses no cholesterol at all, which indicates that one can vary the amounts of cholesterol in the compositions.
Lagace or Coe do not teach all of the claimed ratios of aminoglycosides in relation to the phospholipids used in the formation of the liposomes. However, it would have been obvious to one of ordinary skill in the art to vary the encapsulated anti-infective agent, depending upon its solubility in an aqueous medium and the infective disease to be treated with a reasonable expectation of success. 


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	
6.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,226,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in said patent are drawn to a system and method for treating or providing prophylaxis against a pulmonary infection by administering an aminoglycoside in a liposomes comprising phosphatidylcholine and a sterol; instant claims reciting a method of treating a mycobacterial pulmonary infection using the same liposomal aminoglycoside composition are thus deemed to be encompassed in the generic ‘pulmonary infection' in the patented claims. Instant claims reciting the specific lipid and amikacin recited in instant application are deemed to be included in the generic patented claims.
.  

7.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 8,802,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a composition and a method of treating a pulmonary infection using a liposomal formulation containing an aminoglycoside, a neutral phospholipid and a sterol and instant claims are drawn to a mycobacterial pulmonary infection using the same liposomal composition. Claims in said patent do not recite any amounts for aminoglycosides and phosphatidylcholine. The specific lipid to drug ratios instant claims are deemed to be included in the generic claims of said patent.  

8.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 7,718,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a composition and a method of treating a pulmonary infection using a liposomal formulation containing an aminoglycoside, a neutral phospholipid and a sterol and instant claims are drawn to a mycobacterial pulmonary infection using the same liposomal composition containing amikacin. Claims in said patent do not recite any amounts for aminoglycosides and phosphatidylcholine. The .  
9.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 9,827,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a composition and method of treating a patient for a pulmonary infection using a liposomal composition reciting a neutral phospholipid and a sterol and the depending claims reciting cholesterol; instant claims reciting a method of treating a mycobacterial infection using the same composition thus, fall within the generic ‘pulmonary infection.
10.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,544,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of treating a patient for a pulmonary infection using a liposomal composition reciting a Markush group of  specific neutral phospholipids or their mixture and a sterol encapsulating amikacin for the treatment of a specific mycobacterial infection (Pseudomonas aeruginosa) ; instant claims are drawn to a reciting  a method of treating a mycobacterial infection using the same composition and using a nebulized spray; instant generic ‘mycobacterial infection encompasses  and the specific ‘Pseudomonas aeruginosa’ is anticipated by instant claims. The method of treating the pulmonary infection in patented claims thus, encompasses instant administration in the form of a nebulized spray.
1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,879351. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of delivering a liposomal aminoglycoside and treating a pulmonary infection and the dependent claims recite DPPC and cholesterol; instant claims are drawn to a reciting  a method of treating a mycobacterial infection using the same composition and using a nebulized spray; instant ‘mycobacterial infection anticipated by generic patented claims. 
12.	Claim 1 is  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 7,718,189.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in said patent are drawn to a method of treating a patient for a pulmonary infection using a liposomal composition containing aminoglycosides and neutral phospholipid and sterol wherein the amount of the lipid by weight is less than or equal to the amount of aminoglycoside and instant claims are drawn to liposomal compositions containing an aminoglycoside, a neutral phospholipid and cholesterol wherein the amount of the lipid is twice the amount of aminoglycoside or less; instant claimed amounts are anticipated by the claims of said patent.
13.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 7,544,369.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in said patent are drawn to a method of treating a patient for a Pseudomonas aeruginosa infection using a liposomal composition containing .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        


GSK